Title: To Alexander Hamilton from George Washington, [16 September 1791]
From: Washington, George
To: Hamilton, Alexander


[Head of Elk, Maryland, September 16, 1791]
Dr. Sir,
Whilst I was in Wilmington waiting breakfast to day, I made the best enquiry time & circumstances would permit, for some fit character to fill the office lately held by Doctr. Latimer. Several persons were mentioned, but the weight of information was in favor of one Andrew Barratt. He was spoken of by Mr. Vining as a man of respectable character, of decision and temper. He now is, or lately has been high Sheriff of the county of Kent; & no man, it is said, could have discharged the duties of that Office better. Mr. Bedford, though he had another person in view, (Majr. Jacquet), accords in this opinion of Barratt. Doctor Latimer, whom I afterwards called upon, at New port, for the purpose of enquiry, also speaks well of Barratt. He did indeed, before I mentioned the name of Barratt to him, say that he thought Majr. Patten of Dover the best person that readily occurred to him for this office, but yielded a ready assent to the qualifications of Barratt. None knows whether he would, or would not accept the appointment. Among other things, urged in his favor by Mr. Vining, are his living near the centre of the State—amidst the Stills, and where the most discontent is said to be. To Mr. Chew of Philada. Mr. Vining particularly appeals for the character of Mr. Barratt.
If his testimony is in favor of this character, I think it will be an eligible appointment. A blank commission, signed, has been left with Mr. Lear for the Supervisor of the Delaware District.
With much esteem & regard   I am Dear Sir,   Your Mo: Obt. Servant

G: Washington
Head of Elk16th. Septr. 1791.

